FILED
                             NOT FOR PUBLICATION                            OCT 12 2010

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



GENGHIS KHAN A. STEVENSON,                       No. 09-56560

               Plaintiff - Appellant,            D.C. No. 3:07-cv-01619-W-NLS

  v.
                                                 MEMORANDUM *
R. HARMON, Correctional Officer; et al.,

               Defendants - Appellees.



                    Appeal from the United States District Court
                      for the Southern District of California
                    Thomas J. Whelan, District Judge, Presiding

                           Submitted September 13, 2010 **

Before:        SILVERMAN, CALLAHAN, and N.R. SMITH, Circuit Judges.

       Genghis Khan A. Stevenson, a California state prisoner, appeals pro se from

the district court’s summary judgment in his 42 U.S.C. § 1983 action alleging that

correctional officers retaliated against him for filing prison grievances. We have

jurisdiction under 28 U.S.C. § 1291. We review for an abuse of discretion.

          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
Childress v. Darby Lumber, Inc., 357 F.3d 1000, 1009 (9th Cir. 2004). We affirm.

      Stevenson contends that the district court abused its discretion by entering

summary judgment before he had adequate time to conduct discovery and oppose

summary judgment. There was no abuse of discretion because almost seven

months elapsed between the time the motion for summary judgment was filed and

when it was granted, the district court granted Stevenson’s motion for an extension

of time and motion for a continuance under Federal Rule of Civil Procedure 56(f),

and Stevenson did not make any further requests for additional time to file an

opposition. See Foti v. City of Menlo Park, 146 F.3d 629, 638 (9th Cir. 1998)

(courts of appeal generally do not consider an issue not addressed in district court).

      Stevenson’s contention that the district court erred by adopting the

magistrate judge’s report and recommendations before Stevenson had the

opportunity to file objections is also unpersuasive because he was in possession of

the report and recommendation for over two weeks before objections were due and

did not seek additional time to file objections. See id.; see also United States v.

Reyna-Tapia, 328 F.3d 1114, 1121 (9th Cir. 2003) (“[T]he district judge must

review the magistrate judge’s findings and recommendations de novo if objection

is made, but not otherwise.”).

      AFFIRMED.


                                           2                                     09-56560